IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-70,511-01



                                 EX PARTE JOE LUNA



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 2006-CR-0033-W1 IN THE 379 TH DISTRICT COURT
                            BEXAR COUNTY



       Per curiam. R ICHARDSON and Y EARY, JJ., not participating.


                                        ORDER

       This is a post conviction application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071.

       Applicant was convicted in March 2006 of a capital murder committed in February

2005. T EX. P ENAL C ODE A NN. § 19.03(a). Based on the jury’s answers to the special issues

set forth in the Texas Code of Criminal Procedure article 37.071, sections 2(b) and 2(e), the

trial court sentenced him to death. T EX. C ODE C RIM. P ROC. art. 37.071, § 2(g). This Court
                                                                                       Luna - 2

affirmed applicant’s conviction and sentence on direct appeal. Luna v. State, 268 S.W.3d 594

(Tex. Crim. App. 2008).

       Applicant presented five allegations in his application in which he challenges the

validity of his conviction and sentence. The trial court held a live evidentiary hearing. As

to all of these allegations, the trial judge entered findings of fact and conclusions of law and

recommended that relief be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions, except for findings and conclusions II (5), V (D)(2), and V (D)(3), which we

reject. Based upon the trial court’s findings and conclusions and our own review of the

record, relief is denied.

       IT IS SO ORDERED THIS THE 22 ND DAY OF APRIL, 2015.

Do Not Publish